Dear Senator Strong:
This letter is in response to your questions asking:
         Given the statutory mandate under section 217.600, RSMo Supp. 1984, that the division shall operate a correctional farm program, the legal question is whether the Department of Corrections and Human Resources has the statutory or constitutional authority to phase out the prison farm program without further legislative action granting such authority; and, if it does not possess such authority, whether the Department of Corrections and Human Resources has the authority without further legislative action, to eliminate virtually all aspects of the prison farm program, retaining only a gardening project given the statutory language of section 217.605, RSMo Supp. 1984, that the "correctional farm program shall be diversified so as to employ as many inmates as possible."
Section 217.600.1, RSMo Supp. 1984, provides as follows:
              The division shall establish and operate at its institutions a correctional farm program. The division director shall have general supervision over the planning, establishment and management of all farm operations within the division.
The term "division director" is not defined for purposes of Section 217.600, RSMo Supp. 1984.
Section 217.605.1, RSMo Supp. 1984, provides:
              The correctional farm program shall be diversified so as to employ as many inmates as possible.
Information we have obtained from the Missouri Department of Corrections and Human Resources reveals that in 1984, the vegetable farming operation generated 290,000 pounds of vegetables. At Algoa, 250,000 plants equalling 150,000 pounds of produce were produced by 40 inmates on 40 acres of farmland. At Chillicothe, 4,900 pounds of produce were harvested in 1984. At Renz Farm, 92,000 pounds of produce were harvested at a cost of only $500 by 14 inmate gardeners. At Boonville, 28 gallons of radishes, 8000 cucumbers, 24,000 tomatoes, 80 pounds of onions, 2,500 ears of corn, and 1000 cantaloupes were produced. Programs at MECC (Pacific) and CMCC (Church Farm) and SCPRC (Tipton) are small but expanding. At MSP (Jefferson City), 12,000 pounds of vegetables were produced.
While some appear to be of the opinion that the current correctional farm program is not diversified so as to employ as many inmates as possible, our view of the facts is to the contrary. The Missouri Department of Corrections and Human Resources' vegetable farming operation appears to produce a large and diversified crop of vegetables. This vegetable farming operation also appears to employ a substantial number of inmates. Thus, we conclude that the current correctional farm program complies with Sections 217.600 and 217.605, RSMo Supp. 1984.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General